DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0314122 to Kabot et al., hereinafter Kabot.
Regarding claim 1, Kabot teaches a system (Fig 1) comprising: at least one physical computing device (para 0027) that performs an excitation spread measurement (para 0009, 0026) by directing a first electrode (any electrode E1-E8, e.g. E1) to generate an electrical pulse (para 0027), the first electrode included in a plurality of electrodes (electrodes E1-E8) disposed on an electrode lead (Fig 1, 3-7) included 10within a cochlear implant system and that comprises a proximal portion configured to be coupled with a cochlear implant and a distal portion configured to be inserted into a cochlea of a patient by way of an insertion procedure (Fig 1), and, in response to the generation of the electrical pulse (para 0027), detecting a voltage between a second electrode included within the plurality of electrodes and a 15reference (para 0009, 0026), the second electrode and the reference both distinct from the first electrode (para 0009, 0026); and determines (para 0002, 0030-0031, 0041), based on the excitation spread measurement (para 0009, 0026), whether at least one of the first electrode and the second electrode is located within the cochlea (para 0002, 0030-0031, 0041).
Regarding claim 2, Kabot further teaches wherein the at least one physical computing device performs the excitation spread measurement and determines whether the at least one of the first electrode and the second electrode is located within the cochlea subsequent to the insertion procedure when the distal portion of the electrode lead has been inserted into the cochlea and is stationary with respect to the cochlea (para 0015, 0039; Fig 7).
Regarding claim 3, Kabot further teaches wherein the at least one physical computing device performs the excitation spread measurement and determines whether the at least one of the first electrode and the second electrode is located within the cochlea in real time during the insertion procedure when the distal portion of the electrode lead is 30being inserted into the cochlea (para 0002, 0036).
Regarding claim 4, Kabot further teaches wherein the at least one physical computing device further: provides a user interface for use by a user associated with the at least one 35physical computing device; and 32WO 2019/045747PCT/US2017/049792provides, to the user by way of the user interface, information representative of the determination whether the at least one of the first electrode and the second electrode is located within the cochlea (para 0030, 0036).
Regarding claim 5, Kabot further teaches wherein: the excitation spread measurement is included within a sequence of excitation spread measurements performed by the at least one physical computing device (Fig 8), the sequence of excitation spread measurements involving electrodes included in the plurality of electrodes and disposed on the distal portion of the electrode lead (para 0039; electrodes E1-E8); and 10the at least one physical computing device further determines, based on the sequence of excitation spread measurements (para 0041), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039), and determines, based on the determination of whether each of the electrodes 15disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).
Regarding claim 6, Kabot further teaches wherein the at least one physical computing device further:  20provides a user interface for use by a user associated with the at least one physical computing device (para 0030); and provides, to the user by way of the user interface, information representative of the determined insertion depth of the electrode lead within the cochlea (para 0036).
Regarding claim 7, Kabot further teaches wherein the at least one physical computing device further: detects, in real time during the insertion procedure while the electrode lead is at the determined insertion depth within the cochlea, an occurrence of an event associated with the insertion procedure (para 0030); and 30stores, in a storage facility associated with the at least one physical computing device and in response to the detection of the occurrence of the event, a record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea (para 0036).
Regarding claim 8, Kabot further teaches wherein the at least one physical computing device uses the stored record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea to facilitate a subsequent insertion procedure of another electrode lead into a cochlea of another 5patient (para 0030, 0036).
Regarding claim 9, Kabot further teaches wherein: the first electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); 10the at least one physical computing device performs the excitation spread measurement when the first electrode is located within the cochlea and the reference is external to the cochlea (para 0009-0010); and the at least one physical computing device determines whether the second electrode is located within the cochlea by determining whether the detected voltage 15between the second electrode and the reference exceeds a predetermined threshold (para 0026, 0030-0031) configured such that if the detected voltage between the second electrode and the reference exceeds the predetermined threshold, the at least one physical computing device determines that the second electrode is located within the cochlea (para 0041), and  20if the detected voltage between the second electrode and the reference does not exceed the predetermined threshold, the at least one physical computing device determines that the second electrode is not located within the cochlea (para 0041).
Regarding claim 10, Kabot further teaches wherein: 25the second electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the at least one physical computing device performs the excitation spread measurement when the second electrode is located within the cochlea and the reference is external to the cochlea (para 0009-0010); and 30the at least one physical computing device determines whether the first electrode is also located within the cochlea by determining whether the detected voltage between the second electrode and the reference exceeds a predetermined threshold (para 0026, 0030-0031) configured such that 34WO 2019/045747PCT/US2017/049792if the detected voltage between the second electrode and the reference exceeds the predetermined threshold, the at least one physical computing device determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the reference 5does not exceed the predetermined threshold, the at least one physical computing device determines that the first electrode is not located within the cochlea (para 0041).
Regarding claim 11, Kabot further teaches wherein: the first electrode is a stimulating electrode disposed on the distal portion of the 10electrode lead and configured to be inserted into the cochlea by way of the insertion procedure (para 0002, 0009-0010); the second electrode is a ground electrode disposed on the proximal portion of the electrode lead and configured to remain external to the cochlea after the distal portion of the electrode lead has been inserted into the cochlea (para 0026); and 15the at least one physical computing device determines whether the first electrode is located within the cochlea by determining whether the detected voltage between the second electrode and the reference exceeds a predetermined threshold (para 0030-0031) configured such that if the detected voltage between the second electrode and the reference 20exceeds the predetermined threshold, the at least one physical computing device determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the reference does not exceed the predetermined threshold, the at least one physical computing device determines that the first electrode is not located within the cochlea (para 0041).
	Regarding claim 12, Kabot teaches a system (Fig 1) comprising, at least one physical computing device (para 0027) that performs, in real time during an insertion procedure (para 0002, 0030) by which a distal portion of an electrode lead is inserted into a cochlea of a patient (para 0002), a sequence of 30excitation spread measurements involving electrodes disposed on the distal portion of the electrode lead (Fig 8), each excitation spread measurement in the sequence of excitation spread measurements performed by 35WO 2019/045747PCT/US2017/049792directing a first electrode to generate an electrical pulse (para 0009, 0026), the first electrode included in a plurality of electrodes disposed on the electrode lead that includes the electrodes disposed on the distal portion of the electrode lead (electrodes E1-E8), and, in response to the generation of the electrical pulse, detecting a 5voltage between a second electrode included within the plurality of electrodes and a reference (para 0009-0010), the second electrode and the reference both distinct from the first electrode (any of electrodes E1-E8 that is not the first electrode); determines, in real time during the insertion procedure and based on the sequence of excitation spread measurements (para 0002, 0030), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039); and 10determines, in real time during the insertion procedure and based on the determination of whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).
	Regarding claim 13, Kabot further teaches wherein the at least one physical computing device further: provides, during the insertion procedure, a user interface for use by a user associated with the at least one physical computing device (para 0030); and provides, in real time during the insertion procedure (para 0030), information representative 20of the determined insertion depth of the electrode lead within the cochlea to the user by way of the user interface (para 0036).
	Regarding claim 14, Kabot further teaches wherein the at least one physical computing device further: 25detects, in real time during the insertion procedure (para 0030) and while the electrode lead is at the determined insertion depth within the cochlea, an occurrence of an event associated with the insertion procedure (para 0038); and stores, in a storage facility associated with the at least one physical computing device and in response to the detection of the occurrence of the event, a record 30representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea (para 0039; Fig 7).
	Regarding claim 15, Kabot further teaches wherein the at least one physical computing device uses the stored record representative of the occurrence of the event and the36WO 2019/045747PCT/US2017/049792 determined insertion depth of the electrode lead within the cochlea to facilitate a subsequent insertion procedure of another electrode lead into a cochlea of another patient (para 0030, 0036, 0039).
	Regarding claim 16, Kabot further teaches wherein: the first electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the at least one physical computing device performs each excitation spread measurement in the sequence of excitation spread measurements when the first 10electrode is located within the cochlea and the reference is external to the cochlea (para 0009-0010); and the at least one physical computing device determines whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea by using each of the electrodes disposed on the distal portion of the electrode lead other than the first electrode as the second electrode in one of the excitation 15spread measurements in the sequence of excitation spread measurements (para 0036-0039; Fig 8), each of the excitation spread measurements including determining whether the second electrode is located within the cochlea based on whether the detected voltage between the second electrode and the reference exceeds a predetermined threshold (para 0026, 0030-0031) configured such that if the detected voltage between the second electrode and the reference 20exceeds the predetermined threshold, the at least one physical computing device determines that the second electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the reference does not exceed the predetermined threshold, the at least one physical computing device determines that the second electrode is not located within the cochlea (para 0041).
	Regarding claim 17, Kabot further teaches wherein: the second electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the at least one physical computing device performs each excitation spread 30measurement in the sequence of excitation spread measurements when the second electrode is located within the cochlea and the reference is external to the cochlea (para 0009-0010); and the at least one physical computing device determines whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea by using each of the electrodes disposed on the distal portion of the electrode 37WO 2019/045747PCT/US2017/049792lead other than the second electrode as the first electrode in one of the excitation spread measurements in the sequence of excitation spread measurements (para 0036-0039; Fig 8), each of the excitation spread measurements including determining whether the first electrode is located within the cochlea based on whether the detected voltage between the second 5electrode and the reference exceeds a predetermined threshold (para 0026, 0030-0031) configured such that if the detected voltage between the second electrode and the reference exceeds the predetermined threshold, the at least one physical computing device determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the reference 10does not exceed the predetermined threshold, the at least one physical computing device determines that the first electrode is not located within the cochlea (para 0041).
	Regarding claim 18, Kabot further teaches wherein: the first electrode in each excitation spread measurement in the sequence of 15excitation spread measurements is implemented by a different stimulating electrode (para 0036-0039; Fig 8) disposed on the distal portion of the electrode lead and configured to be inserted into the cochlea by way of the insertion procedure (para 0002, Fig 1); the second electrode in each excitation spread measurement in the sequence of excitation spread measurements is implemented by a ground electrode disposed on the 20proximal portion of the electrode lead and configured to remain external to the cochlea after the distal portion of the electrode lead has been inserted into the cochlea (para 0009-0010); and the at least one physical computing device determines whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea based on whether the detected voltage between the second electrode and the 25reference exceeds a predetermined threshold (para 0026, 0030-0031) configured such that if the detected voltage between the second electrode and the reference exceeds the predetermined threshold, the at least one physical computing device determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the reference 30does not exceed the predetermined threshold, the at least one physical computing device determines that the first electrode is not located within the cochlea (para 0041).
	Regarding claim 19, Kabot teaches a method comprising: performing, by an electrode locating system (para 0027) associated with a cochlear implant system (Fig 1), an excitation spread measurement (para 0009, 0026) by directing a first electrode (any of electrodes E1-E8, e.g. E1) to generate an electrical pulse (para 0027), the first electrode 5included in a plurality of electrodes (electrodes E1-E8) disposed on an electrode lead included within the cochlear implant system (Fig 1, 3-7) and that comprises a proximal portion configured to be coupled with a cochlear implant and a distal portion configured to be inserted into a cochlea of a patient by way of an insertion procedure (Fig 1), and, in response to the generation of the electrical pulse (para 0009, 0026), detecting a voltage 10between a second electrode included within the plurality of electrodes and a reference (para 0009, 0026), the second electrode and the reference both distinct from the first electrode (para 0009, 0026); and determining (para 0002, 0030-0031, 0041), by the electrode locating system based on the excitation spread measurement, whether at least one of the first electrode and the second electrode is located within the cochlea (para 0002, 0030-0031, 0041).
	Regarding claim 20, Kabot further teaches wherein: the performing of the excitation spread measurement and the determining of whether the at least one of the first electrode and the second electrode is located within the cochlea is performed in real time (para 0030) during the insertion procedure when the distal 20portion of the electrode lead is being inserted into the cochlea and is in motion with respect to the cochlea (para 0002, 0036); the excitation spread measurement is included within a sequence of excitation spread measurements performed by the electrode locating system (Fig 8), the sequence of excitation spread measurements involving electrodes included in the plurality of 25electrodes and disposed on the distal portion of the electrode lead (para 0039: electrodes E1-E8); and the method further comprises determining, by the electrode locating system based on the sequence of excitation spread measurements (para 0041), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039), and 30determining, by the electrode locating system based on the determining of whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792